Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.

Claim Rejections - 35 USC § 112
In view of the amendment filed on 6/1/2022 removing the collapsing language from the claims the 112 rejections made against the claims in the office action of 2/1/2022 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites that the “rotary pump comprises an impeller disposed in the pump housing” it is unclear how the recited “impeller” relates to the impeller already recited within claim 17 ( “disposed around an impeller of the pump assembly” line 14), clarification is required. Claim 20 recites the pump housing being disposed within the support structure and engaging with the wall of the anatomic cavity, however claim 17 from which claim 20 depends already recites the struts of the support structure having an inner fixed end coupled to the pump housing, i.e. the pump housing being disposed within the support structure and at least one outer free end of the strut engaging with the wall of the anatomic cavity, i.e. engaging the support structure with the wall of the anatomic cavity, so it is unclear what further limitations applicant is attempting to claim within claim 20, e.g. is applicant attempting to claim that all the struts of the support structure engage the wall of the anatomic cavity? clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 5,964,694 to Siess et al. (Siess) in view of US Patent No. 5,827,171 to Dobak, III et al. (Dobak) (both previously cited).
In reference to at least claim 32
Siess teaches a method and apparatus for cardiac blood flow assistance which discloses positioning a pump assembly at an operational location in an anatomic cavity (e.g. passage up the femoral artery, Col. 5, II. 47-53), the pump assembly comprising a pump housing (e.g. the pump housing is disposed along a longitudinal axis containing housing 20 and housing 32, Figs. 12-13) and a support structure comprising a plurality of struts (e.g. projections 84), each strut having an elongate body comprising an inner fixed end coupled with the pump housing and an outer free end disposed longitudinally away from the inner fixed end (e.g. projections 84 have an inner end connected to the housing and an outer end that extends radially toward the vessel wall, Col. 10, II. 18-28), engaging the pump with a wall of the anatomic cavity in the anatomic cavity at a location upstream of the pump housing (e.g. projections 84 engage the wall of the vessel, Figs. 12-13), the support structure allowing blood flow between an entirety of the outside surface of the pump housing and the wall of the anatomic cavity at all times when the at least one strut of the plurality of struts engages the wall of the anatomic cavity (e.g. flow path is maintained about the circumference, Col. 10, Il. 18-28), supplying power to the pump assembly (e.g. electrical conduits 23 supply power, Col. 6, Il. 32-35); operating the pump assembly to pump blood (e.g. pump assembly pumps blood, Figs. 12-13). Siess discloses passage of the pump assembly up the femoral artery (e.g. Col. 5, Il. 47-53) but does not explicitly teach all the details regarding how the pump is delivered including the use of a sheath with a lumen. It was well known within the art at the time of the invention that implantable devices with expanding elements/features are retained at a smaller diameter by a retention sheath during implantation until placement at the treatment/desired site where upon removal of the sheath the expanding elements/features extend outwardly to engage the vessel/tissue as evidence by Dobak (e.g. retention sheath 44, Col. 3, Il. 51-56). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Siess to include a retention sheath for retaining the pump and its support structure at a smaller diameter during delivery of the pump in order to yield the predictable result of reducing the amount of space taken up by the blood flow assist system minimizing the amount of space needed for delivery.
In reference to at least claim 33
Siess discloses wherein each of the struts comprises an anchor element disposed adjacent to the outer free end of the strut (e.g. can include an interface that engages the vessel wall at the distal end, Figs. 12-13).
In reference to at least claim 34
Siess discloses wherein the pump assembly comprises a rotary pump (e.g. rotates an impeller, Col, 3, Il. 4-6), the method further comprising providing a motor coupled to the rotary pump (e.g. drive unit 11 has an electrical motor 21, Fig. 4, Col. 6, ll. 24-31) and configured for transluminal delivery to the anatomic cavity from a femoral or another peripheral artery (e.g. passage up the femoral artery, Col. 5, II. 47-53).

Allowable Subject Matter
Claims 2-10, 17-18 and 22-23 are allowed. The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or reasonably suggests, within the context of the other claimed elements, a method of providing circulatory assistance that includes delivering or positioning a sheath with a pump assembly that includes a pump housing enclosing an impeller and a support structure that includes a plurality of struts in which the struts include an elongated body with an inner fixed end coupled to the pump and an outer free end disposed longitudinally away from the inner fixed end in which the outer free end of at least one strut engages a wall of the blood vessel at a location upstream of the impeller once the sheath is retracted, respectively in combination with the other claim limitations.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2,17 and 32 have been considered but are moot since the 112 rejections have been withdrawn in view of the claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2022/0080186 to Clifton which teaches a support structure for intravascular blood pumps. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER L GHAND/Examiner, Art Unit 3792